DETAILED ACTION
Background
In view of the Panel Decision from Pre-Appeal Brief Review mailed on November 30, 2021, the finality of the rejection of Claims 10-29 of the previous Office action is withdrawn.  Prosecution on the merits is hereby reopened.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-29 are pending for examination.  Claims 10, 17, and 24 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 10, 17, and 24 each recite the limitations “determining a plurality of views associated with the electronic document, each view of the plurality of views corresponding to a simulated vantage of the physical structure” in the claimed method, system, and medium respectively.  The specification does not contain the term “vantage” and the discussion of algorithm 800 in 
Claims 10-29 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 10, 17, and 24 each recite the limitations “assembling one or more of the plurality of views into a map by i) determining patterns associated with the plurality of views and ii) assembling the one or more of the plurality of views using pattern recognition of the associated patterns” in the claimed method, system, and medium respectively.  The only reference to assembling views using pattern recognition in the specification and drawings appears to be found in the line in paragraph 90 of the specification that states “[a]t 840, the views are assembled into a map pattern recognition” and the corresponding element 840 of Figure 8B labelled “ASSEMBLE VIEWS INTO MAP PATTERN RECOGNITION.”  This disclosure does not reasonably provide support for possession of a separate step of “determining patterns associated with the plurality of views” as now claimed at least because assembling views into a map using or by pattern recognition comprises various evaluations that may be performed with determining specific patterns associated with a given plurality of views.  Dependent Claims 11-16, 18-23, and 25-29 incorporate the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chief Architect® X6 software released February 2014 (hereinafter “Chief Architect”) as evidenced by Chief Architect® X6 Reference Manual, Chief Architect, Inc., available at https://cloud.chiefarchitect.com/1/pdf/documentation/chief-architect-x6-reference-manual.pdf (2014) (hereinafter “Chief Architect Manual”) in view of Nielsen et al., U.S. Patent Application 2011/0007076 A1 (published Jan. 13, 2011) (hereinafter “Nielsen”) and Guo et al., U.S. Patent Application 2003/0014224 A1 (published Jan. 16, 2003) (hereinafter “Guo”). 
Regarding Claim 10, Chief Architect teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Chief Architect Manual, p. 27, Program Overview, describing Chief Architect as allowing residential and light commercial design professionals to easily and efficiently produce 3D models and construction documents for projects; and pp. 29-31, The Chief Architect Environment, describing and illustrating Chief Architect’s design technology as including a graphical user interface comprising various features including a drawing area for placing and manipulating objects; pp. 33 and 34, View and Side Windows, describing Chief Layers, describing layers as used to organize and manage the display of all objects in all views), comprising:
Receiving an electronic document (see, e.g., id., p. 1133, Importing and Exporting, describing importing as the process of opening a file produced in a different program in Chief architect and indicating that Chief Architect allows a user to import a variety of information from other applications; and p. 61, Importing Files, describing importing information into the user’s drawings using import dialogs; and p. 1136 and 1137, Import Drawing Assistant, describing an Import Drawing Assistant allowing a user to import files of a certain type and describing selecting a file to import), the electronic document corresponding to an electronic representation of a physical structure (see, e.g., id., p. 1139, Layer Mapping, describing layers of an imported file imported into a current layer set; and p. 27, Program Overview, indicating use of Chief Architect to produce models and construction documents for residential and commercial projects [indicating documents corresponding to a representation of a physical structure]);
Determining a plurality of views associated with the electronic document (see, e.g., id., p. 1138, Select Layers, describing and illustrating a Select Layers user interface window of the Import Drawing Assistant in which a table displays a list of the layers found in the imported file and information about each layer.  Note that a layer, such as a layer of objects, can be understood to represent or comprise a view at least because it comprises distinct content that can be viewed; and see also, e.g., id., p. 1133, Importing and Exporting, Copying Between Plans, indicating importing floors and other models from one plan into a different plan; and p. 1137, Select File, describing importing of all CAD blocks in a file.  Note that any imported object that represents content that can be viewed can be understood to represent or comprise a view as noted above), each view of the plurality of views corresponding to a simulated vantage of the physical structure (see, e.g., id., p. 143, Layers, describing layers as used to organize and manage the display of all objects in all views and describing use of layer sets to help a user perform different tasks efficiently or produce specific views for documents or presentation purposes [indicating layers corresponding to at least one view]; and pp. 33 and 34, View and Side Windows, describing view windows of different types including floor plan views, camera views and overviews, and cross section/elevation views [representing various forms of a simulated vantage of a structure] and indicating that view windows can be tiled or tabbed and can be navigated in a number of different ways);
Determining whether the plurality of views contain position coordinates (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that all of its components are selected as a group and its coordinates are displayed in the Status Bar [indicating imported file layers or content containing position coordinates]; and pp. 1143, Drawing Unit, describing and illustrating a Drawing Unit user interface PDF Files, and p. 1136, Import Drawing Assistant, describing importing .pdf files and DXF or DWG files imported by dragging a file from an operating system window into the Chief Architect window [indicating automatic determination of distinctions of types of files being imported into Chief Architect and different handling of DXF or DWG file types representing files having position coordinates]; and pp. 1109 and 1110, Importing Pictures, and pp. 1149 and 1150, Importing 3D Symbols, indicating importing of various additional file types into Chief Architect in different ways);
Upon determining that the plurality of views contain the position coordinates, assembling one or more of the plurality of views into a map using the position coordinates (see, e.g., id., p. 1139, Layer Mapping, describing and illustrating functionality to map layers in the imported DXF or DWG drawing to Chief Architect layers by name and indicating that all attributes for each layer are imported into the current layer set; p. 145 and 146, Layer Sets, indicating use of layer sets to propagate changes among views using the same layer set; and pp. 1143 and 1144, Import Complete, describing a file imported into Chief Architect such that its components are visible on screen at imported coordinates);
Upon determining that the plurality of views represent alternative data, assembling one or more of the plurality of views into a map by i) determining data associated with the plurality of views and ii) assembling the one or more of the plurality of views using the alternative data (see, e.g., id., pp. 1115 and 1116, PDF Files, describing importing multiple pages of a PDF file [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format]; pp. 1109 and 1110, Importing Pictures, describing importing of BMP, JPG, and PNG files [known in the art to lack coordinate information such as in contrast to DXF or DWG files at least in the sense of format] such that an imported picture is placed in the center of the current view; pp. 1134-1136, Importing 2D Drawings, and p. 1137, Select File, describing an option in the Import Drawing Assistant to determine how hatch patterns are imported; and pp. 1134 and 1135, Supported Entities, describing supported entities for import as also including lines, circles, ellipses, splines, and polylines.  Note that any information in an imported layer having design or shape information can be viewed as having associated patterns); and
Displaying the map in a user interface (see, e.g., id., pp. 1143 and 1144, Import Complete, describing a DXF or DWG file imported into Chief Architect such that it can be visible at a location on screen; and pp. 1109 and 1110, Importing Pictures
However, Chief Architect does not appear to explicitly describe upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map.
Nielsen teaches a computer-implemented method of assembling a plurality of views in a display (see, e.g., Nielsen, Abstract, describing manual, semi-automated, or automated image-based electronic manifests of locate operations in which image layers are enabled or disabled to facilitate comparative viewing of base images and/or categories of overlaid information; and para. 11, describing methods for creating a searchable electronic record or “electronic manifest” relating to a geographic area), comprising: determining whether a plurality of views contain position coordinates (see, e.g., id., paras. 164-173, describing implementation of described elements in relationship to various examples of input images and source data representing input images such as facilities maps that include geo-encoded information, such as in the form of metadata, that provides location information for represented items on the facility map; and paras. 363, 372, and 375-377, describing embodiments in which geo-location data [representing position coordinates], such as in the form of metadata, associated with a photograph is used to determine overlays); upon determining that the plurality of views contain the position coordinates, assembling one or more of the plurality of views into a map using the position coordinates (see, e.g., id., paras. 362 and 363 and Fig. 44, describing embodiments in which geo-location data, such as in the form of metadata, associated with a photograph is used to determine the location depicted in the photograph and the photograph is automatically positioned at that location with respect to an input image displayed in a user interface [representing ; and upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map by using alternative data (see, e.g., id., para. 363 and Fig. 44, describing embodiments in which a user manually positions the photograph such that it is overlaid on the input image at an estimated location such as by dragging a representation to a desired location on a screen; para. 376, describing use of facilities maps in various electronic forms including various vector [containing position coordinates] and raster forms [not containing position coordinates]; and Abstract and paras. 14, 158, 226, 272, and 276, indicating automated generation of electronic manifests.  Such arrangements as described comprise or render obvious to one of ordinary skill in the art determining that a photograph does not contain geo-location data at least in the sense of implementing alternative placement in contrast to automatic placement based on geo-location data as described).
Chief Architect and Nielsen are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect and Nielsen and implement a method of assembling a plurality of views in a display in which, upon determining that a plurality of views do not contain position coordinates, one or more of the plurality of views are assembled into a map in order to generate more accurate facilities data that see, e.g., Nielsen, paras. 4-11; and in view of the value of automation well known in the art).  
However, although any type of processing of pattern information can be viewed as a form of pattern recognition of the pattern information, Chief Architect as modified by Nielsen does not appear to explicitly describe assembling the one or more of the plurality of views into the map by determining patterns associated with the plurality of views and assembling the one or more of the plurality of views using pattern recognition of the associated patterns.
Guo teaches a computer-implemented method of assembling a plurality of views in a display (e.g., Guo, Abstract, describing a method and apparatus for automatically combining aerial images and oblique images to form a three-dimensional [3D] site model), comprising: upon determining that a plurality of views do not contain position coordinates, assembling one or more of the plurality of views into a map by i) determining patterns associated with the plurality of views and ii) assembling the one or more of the plurality of views using pattern recognition of the associated patterns (see, e.g., id., paras. 21-24 and Fig. 1, describing and illustrating a flow diagram of a method for generating a site model in which aerial imagery and oblique imagery is used along with sensor pose information such as acquired using a GPS receiver to generate a 3D model; para. 22, describing embodiments in which generation of the 3D model is performed without the sensor pose information; and para. 65, describing embodiments in which, in contrast to use of pose sensors such as GPS, INS, and camera instrumentation, a pose of vertical images is computed by conventional photogrammetric bundle adjustment using image to image tie 
Guo is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods of assembling a plurality of views in a display and with teachings directed toward architectural models.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chief Architect, Nielsen, and Guo and implement a method of assembling a plurality of views in a display in which one or more of a plurality of views are assembled into a map by determining patterns associated with the plurality of views and assembling the one or more of the plurality of views using pattern recognition of the associated patterns in order to more efficiently generate 3D site models such as of buildings (see, e.g., Guo, paras. 4-9; and in view of the value of pattern recognition and automation well known in the art).  
Regarding Claim 11, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: upon determining that one or more of the plurality of views in the map have overlapping identical data, removing the overlapping identical data (see, e.g., Chief Architect Manual, p. 1141, Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant allowing the user to determine how to handle an occurrence in which one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout and describing options to replace blocks that already exist in the plan with duplicates being imported or to keep blocks that already exist in the plan and discard the duplicates  see also, e.g., id., p. 1142, Advanced Duplicate CAD Blocks, describing a user interface window of the Import Drawing Assistant displaying duplicate CAD blocks and allowing the user to designate handling of individual duplicate CAD blocks).
Regarding Claim 12, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: determining whether a prior plurality of views exists, the prior plurality of views corresponding to a previous version of the plurality of views; and upon determining that the prior plurality of views exists, replacing the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set; p. 1140, Advanced Layer Mapping, describing and illustrating an Advanced Layer Mapping user interface window of the Import Drawing Assistant in which a list of the layers found in the imported file and the layers in Chief Architect that they are mapped to are displayed; and p. 1141, Duplicate CAD Blocks, describing embodiments in which, if one or more CAD blocks in the imported file have the same name as a CAD block in the current plan or layout, instances of an existing CAD block in the current plan or layout are replaced with the imported CAD block.  Note that under such an arrangement as described, replacement of existing blocks with blocks of imported layers mapped to existing layers represents replacement of a prior plurality of views as claimed; and see also, e.g., id., pp. 81 and 82, Import Annotation Sets Dialog, and pp. 155 and 156, Importing Layer Sets
Regarding Claim 13, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: upon determining that a prior plurality of views exists, archiving the prior plurality of views before replacing the prior plurality of views with the plurality of views (see, e.g., Chief Architect Manual, pp. 57-59, Auto Archive, describing an archive folder created by Chief Architect for a plan or layout that is used to hold auto save and archive files, describing archive files created or updated each time a drawing is saved, describing embodiments in which an auto archive utility creates an archive file of a plan or layout file opened from a previous program version, and describing Chief Architect automatically creating auto save files at regular intervals when changes are made to a file; p. 59, Undo Files, describing Chief Architect storing a set number of copies of all open plan file changes as undo files in an undo directory; pp. 251 and 252, Undo and Redo, describing functionality to allow the user to undo the last action performed and to undo a recent number of action; and see the discussion of Claim 12 regarding replacing a prior plurality of views with the plurality of views).
Regarding Claim 14, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: categorizing each view in the plurality of views by type (see, e.g., Chief Architect Manual, p. 1138, Select Layers
Regarding Claim 15, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: determining a file type associated with the electronic document (see, e.g., Chief Architect Manual, p. 1136 and 1137, Import Drawing Assistant, describing the Import Drawing Assistant as allowing a user to import files of a certain type, files having a DXF or DWG extension, and describing the user selecting the file to import).
Regarding Claim 16, Chief Architect as modified by Nielsen and Guo teaches the method of Claim 10, further comprising: separating each view from the electronic document (see, e.g., Chief Architect Manual, p. 1139, Layer Mapping, describing layers of the imported file imported into the current layer set [representing separating the layers from the imported file at least in the sense of including then in a different file or logical grouping).
Regarding Claim 17, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 21, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 22, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 15.  The same rationale of rejection provided above is applicable.
Regarding Claim 23, Chief Architect as modified by Nielsen and Guo teaches a system corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.
Regarding Claim 24, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 10.  The same rationale of rejection provided above is applicable.
Regarding Claim 25, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 11.  The same rationale of rejection provided above is applicable.
Regarding Claim 26, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 12.  The same rationale of rejection provided above is applicable.
Regarding Claim 27, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 13.  The same rationale of rejection provided above is applicable.
Regarding Claim 28, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 14.  The same rationale of rejection provided above is applicable.
Regarding Claim 29, Chief Architect as modified by Nielsen and Guo teaches a non-transitory computer-readable medium corresponding to the method of Claim 16.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed September 16, 2021, in the Pre-Appeal Brief Request for Review have been fully considered but are generally moot in view of the new grounds of rejection.  Note that limitations regarding including “upon determining that the plurality of views do not contain the position coordinates, assembling one or more of the plurality of views into a map by i) determining patterns associated with the plurality of views and ii) assembling the one or more of the plurality of views using pattern recognition of the associated patterns” are rendered obvious over the teachings of newly added references Nielsen and Guo in combination with the teachings of Chief Architect as discussed above.
Regarding Applicant’s argument on page 4 of the Pre-Appeal Brief that “Chief Architect discloses options for how layers from a drawing that is to be imported into Chief Architect are mapped” but “fails to explicitly disclose or inherently suggest 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Stehle et al., U.S. Patent Application 2006/0230351 A1 (published Oct. 12, 2006), teaching importing a graphics file the may include coordinate data describing objects in the file; and Nielsen et al., U.S. Patent Application 2010/0088164 A1 (published Apr. 8, 2010), teaching methods in which quality of facilities maps is evaluated using pattern detection.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30-6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
2/26/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174